     Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JOHN ALLEN, JR.,                                      §
INDIVIDUALLY, AND AS A                                §
REPRESENTATIVE OF THE                                 §
ESTATE OF JOHN ALLEN                                  §
LAWTON ALLEN, SHERMAN                                 §
ALLEN, AND MARTHA VAUGHN                              §
     Plaintiffs,                                      §
                                                      §
v.                                                    §       Civil Case No.: 4:18-cv-00171
                                                      §
CITY OF HOUSTON, TEXAS                                §
JUSTIN THOMAS HAYES,                                  §
Individually, APRIL PALATINO,                         §
Individually, M. ARROYO                               §
Individually, and DIEGO MORELLI,                      §
Individually                                          §
       Defendants.                                    §

              DEFENDANTS APRIL PALATINO AND MANDY ARROYO’S
                    ANSWER, DEFENSES, AND JURY DEMAND
                 TO PLAINTIFFS’ SECOND AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Defendants, April Palatino and Mandy Arroyo (“City Defendants” or by

individual names) and file this their answer to Plaintiffs’ Second Amended Complaint (Corrected)

[Doc. 61], hereinafter (“the Complaint”). In support thereof, Defendants would respectfully show

this Court as follows:

1.     With respect to the allegations in the first paragraph which is not numbered, Defendants

admit that the City of Houston and they are defendants in this lawsuit but deny that they are liable

to Plaintiffs and further deny that they violated any constitutional rights or state laws with respect

to John Allen, Sr. (“Allen”).
     Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 2 of 12




2.     With respect to the allegations in paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,

16, 17 and 18, the allegations do not pertain to these City Defendants, and thus no answer is

required. To the extent an answer is required, the allegations are denied.

3.     In answer to Section II Parties and Service, City Defendants are without sufficient facts or

knowledge to form a belief about the truth of the allegations contained in paragraphs 1-5, except

they deny that they are entitled to damages under state and federal law.

4.     In answer to paragraph 6, City Defendants admit the City of Houston operates the Houston

Police Department and employed and employs Hayes but deny that the City is liable in any respect

to Plaintiffs or that it may be served with process at the Houston Police Department.

5.     In answer to paragraphs 7-8, City Defendants admit that Hayes and Morelli are Houston

police officers and are without sufficient facts or knowledge to form a belief about the truth of the

remaining allegations contained therein.

6.     In answer to paragraph 9, City Defendants deny the allegations, as stated, but admit that

Detective Palatino was a crime scene detective assigned to the investigation of the shooting of

Allen, and that while acting in the course and scope of her employment and under color of law,

she photographed and processed evidence which included a revolver. Palatino has been served

with summons and complaint.

7.     In answer to paragraph 10, City Defendants deny the allegations, as stated, but admit that

Detective Arroyo currently is an administrative Sergeant in the Internal Affairs Division and at the

time was a homicide detective assigned to the investigation of the shooting of Allen, and that while

acting in the course and scope of her employment and under color of law, she observed and

documented the presence of a white grip pistol during the early hours of November 4, 2015 at the




                                                  2
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 3 of 12




scene. The weapon was located on top of comforters on the back seat near, just west of the center

console. Arroyo has been served with summons and complaint.

8.     In answer to paragraphs 11 and 12, City Defendants admit the Court has jurisdiction for

the claims asserted, and that venue is proper.

9.     With respect to paragraphs 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29,

30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55,

57, 58, 59, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83,

84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106,

107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125,

126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, and 137, the allegations do not pertain to

City Defendants, and thus no answer is required. To the extent an answer is required, the

allegations are denied.

10.    City Defendants deny the allegations in paragraph 56, and aver Arroyo observed the

firearm at the scene on November 4, 2015.

11.    In answer to paragraph 60, City Defendants deny the allegations as they relate to

themselves.

12.    With respect to paragraphs 138, 139, 140, 141, 142, 149, 150, 151, 152, 153, 154, 155, and

156, the allegations do not pertain to City Defendants, and thus no answer is required. To the

extent an answer is required, the allegations are denied.

13.    City Defendants deny the allegations in paragraphs 144-145.

14.    In response to paragraph 143, City Defendants deny the allegations and aver the revolver

was discovered on November 4, 2015 shortly after 1:53 a.m. at the scene by Detective Arroyo.




                                                  3
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 4 of 12




15.    In response to paragraph 146, City Defendants deny the allegations as stated but admit that

Detective Arroyo observed the white handled revolver on November 4, 2015 shortly after 1:53

a.m. at the scene.

16.    In response to paragraph 147, City Defendants deny the allegations as stated but admit that

Detective Arroyo completed her report on November 26, 2015 but observed the gun on November

4, 2015, shortly after 1:53 a.m. at the scene.

17.    City Defendants deny the allegations in paragraph 148.

18.    With respect to paragraphs 157-165, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

19.    City Defendants deny the allegations in paragraph 166.

20.    City Defendants admit the allegation s in paragraph 167 as they relate to themselves.

21.    City Defendants deny the allegations in paragraph 168-173.

22.    To the extent that Plaintiff has made no allegations in paragraph 174 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 173 of Plaintiff’s Second Amended

Complaint.

23.    With respect to paragraphs 175-177, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

24.    To the extent that Plaintiff has made no allegations in paragraph 178 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 177 of Plaintiff’s Second Amended

Complaint.




                                                 4
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 5 of 12




25.    With respect to paragraphs 179-183, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

26.    To the extent that Plaintiff has made no allegations in paragraph 184 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 183 of Plaintiff’s Second Amended

Complaint.

27.    With respect to paragraphs 185-194, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

28.    To the extent that Plaintiff has made no allegations in paragraph 195 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 194 of Plaintiff’s Second Amended

Complaint.

29.    With respect to paragraphs 196-206, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

30.    To the extent that Plaintiff has made no allegations in paragraph 207 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 206 of Plaintiff’s Second Amended

Complaint.

31.    With respect to paragraphs 208-215, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

32.    To the extent that Plaintiff has made no allegations in paragraph 216 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference




                                                5
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 6 of 12




herein their previous answers to paragraphs 1 through 215 of Plaintiff’s Second Amended

Complaint.

33.    With respect to paragraphs 217-219, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

34.    To the extent that Plaintiff has made no allegations in paragraph 220 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 219 of Plaintiff’s Second Amended

Complaint.

35.    With respect to paragraphs 221-222, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

36.    To the extent that Plaintiff has made no allegations in paragraph 223 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 222 of Plaintiff’s Second Amended

Complaint.

37.    With respect to paragraphs 224-226, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

38.    To the extent that Plaintiff has made no allegations in paragraph 227 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 226 of Plaintiff’s Second Amended

Complaint.

39.    With respect to paragraphs 228-230, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.




                                                6
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 7 of 12




40.    To the extent that Plaintiff has made no allegations in paragraph 231 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 230 of Plaintiff’s Second Amended

Complaint.

41.    With respect to paragraph 232, the allegations do not pertain to City Defendants, and thus

no answer is required. To the extent an answer is required, the allegations are denied.

42.    To the extent that Plaintiff has made no allegations in paragraph 233 of the Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 232 of Plaintiff’s Second Amended

Complaint.

43.    With respect to paragraphs 234-238, the allegations do not pertain to City Defendants, and

thus no answer is required. To the extent an answer is required, the allegations are denied.

44.    To the extent that Plaintiff has made no allegations in paragraph 239 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 238 of Plaintiff’s Second Amended

Complaint.

45.    City Defendants deny the allegations in paragraphs 240, 241, 242 and 248.

46.    With respect to paragraphs 243- 232, the allegations do not pertain to City Defendants, and

       thus no answer is required. To the extent an answer is required, the allegations are denied.

47.    With respect to paragraphs 243, 244-247, 249-280, the allegations do not pertain to City

       Defendants, and thus no answer is required. To the extent an answer is required, the

       allegations are denied.




                                                7
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 8 of 12




48.    To the extent that Plaintiff has made no allegations in paragraph 281 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 280 of Plaintiff’s Second Amended

Complaint.

49.    City Defendants admit the allegations in paragraph 282 as they relate to themselves

50.    City Defendants deny the allegations in paragraphs 283-287.

51.    To the extent that Plaintiff has made no allegations in paragraph 288 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 287 of Plaintiff’s Second Amended

Complaint.

52.    With respect to paragraphs 289-296 and all subparts, City Defendants deny the allegations.

53.    To the extent that Plaintiff has made no allegations in paragraph 297 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 296 of Plaintiff’s Second Amended

Complaint.

54.    With respect to paragraphs 298-301, City Defendants deny the allegations.

55.    To the extent that Plaintiff has made no allegations in paragraph 302 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 301 of Plaintiff’s Second Amended

Complaint.

56.    With respect to paragraphs 303-305, City Defendants deny the allegations.

57.    To the extent that Plaintiff has made no allegations in paragraph 306 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference



                                               8
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 9 of 12




herein their previous answers to paragraphs 1 through 305 of Plaintiff’s Second Amended

Complaint.

58.    With respect to paragraphs 307-314, City Defendants deny the allegations.

59.    To the extent that Plaintiff has made no allegations in paragraph 315 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 314 of Plaintiff’s Second Amended

Complaint.

60.    With respect to paragraphs 316-320, City Defendants deny the allegations.

61.    To the extent that Plaintiff has made no allegations in paragraph 321 of Complaint, no

response is required by City Defendants. However, City Defendants incorporate by reference

herein their previous answers to paragraphs 1 through 320 of Plaintiff’s Second Amended

Complaint.

62.    With respect to paragraphs 322-325 and the second 315, City Defendants deny the

allegations.

63.    City Defendants deny the allegations in paragraphs 327-334 and all subparts as they relate

to themselves.

64.    City Defendants deny all previously unanswered allegations contained in Plaintiff’s

Second Amended Complaint [Doc. #61].

                                          DEFENSES

       City Defendants state the following defenses:

65.    City Defendants state that the Court lacks subject matter jurisdiction because they are

cloaked by qualified immunity and thus, immune from suit.




                                               9
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 10 of 12




66.     City Defendants state that Plaintiffs fail to state a claim for relief under 42 U.S.C. §1983

because (a) their actions on the day in question were done within the scope of their discretionary

authority and done in the course of their official responsibilities; (b) their actions were objectively

reasonable; and (c) their actions did not violate clearly established constitutional or statutory rights

of which a reasonable officer would have known.

67.     City Defendants state that Plaintiffs’ Second Amended Complaint [Doc. #61] fails to state

an actionable claim against them, upon which relief may be granted, under the U.S. Constitution

and 42 U.S.C. §1983.

68.     At the time of the incident in question, City Defendants were peace officers employed by

the City of Houston as police officers. They are entitled to qualified immunity from suit and from

damages in this lawsuit because they acted without malice, without an intent to deprive Plaintiffs

of any clearly established rights, with a reasonable good faith belief that their actions were lawful,

proper and within as well as pursuant to the scope of their discretionary authority as police officers;

and they did not violate clearly established law of which a reasonable officer would have known.

69.     City Defendants state that Allen’s own actions and/or negligence were the sole cause or

alternatively, the proximate cause of the occurrence or incident in question and of any alleged

resulting damages.

70.     City Defendants state that Allen’s contributory negligence and/or actions were the cause

of the injuries of which Plaintiffs now complain. City Defendants plead their entitlement to official

immunity.

71.     City Defendants plead their entitlement to the statute of limitations defense.

72.     City Defendants plead the defense of laches.

73.     City Defendants plead the defense of official immunity.



                                                  10
      Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 11 of 12




74.     City Defendants state that at all times and places complained against them in Plaintiffs’

Second Amended Complaint, Allen’s own actions and illegal and wrongful conduct were the sole

cause or alternatively the proximate cause of the cause in fact of Allen’s injuries and death, and

they are not responsible for any damages.

                                            JURY DEMAND

75.     City Defendants demand trial by jury in this case.

        WHEREFORE, PREMISES CONSIDERED, Defendants Palatino and Arroyo pray that

the Plaintiffs take nothing by their suit, that these Defendants be allowed to recover their

reasonable and necessary attorneys’ fees, costs and expenses, and for all other relief that these

Defendants may be justly entitled to at law or in equity.

                                              Respectfully submitted,

                                              RONALD C. LEWIS
                                              City Attorney

                                              KELLY DEMPSEY
                                              Section Chief, Torts & Civil Rights

October 26, 2020                      By:     /s/ James C. Butt
                                              JAMES C. BUTT
                                              Senior Assistant City Attorney
                                              ATTORNEY IN CHARGE
                                              SBN: 24040354
                                              FBN: 725423
                                              Phone: (832) 393-6320 (direct)
                                              Jim.butt@houstontx.gov
                                              Telephone: 832.393.6320 (direct line)

                                              CITY OF HOUSTON LEGAL DEPARTMENT
                                              P.O. BOX 368
                                              Houston, Texas 77001-0368
                                              Telephone: 832.393.6491
                                              Fax: 832.393.6259

                                              ATTORNEYS FOR DEFENDANTS
                                              CITY OF HOUSTON, JUSTIN HAYES,

                                                11
    Case 4:18-cv-00171 Document 70 Filed on 10/26/20 in TXSD Page 12 of 12




                                          APRIL PALATINO and MANDY ARROYO

                              CERTIFICATE OF SERVICE
I certify that the above and foregoing Defendants Palatino and Arroyo’s Answer to Plaintiffs’
Second Amended Complaint was electronically filed with the Clerk of the court using the
CM/ECF system which will send notification to the following attorney(s) of record:

Debra V. Jennings
6140 HWY 6, #269
Missouri City, Texas 77459

U.A. Lewis
99 Detering, Suite #101
Houston, Texas 77002



                                                  /s/James C. Butt
                                                  James C. Butt




                                             12
